EXHIBIT 12 AT&T INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in Millions SixMonths Ended June30, Year Ended Earnings: Income from continuing operations before income taxes* $ Equity in net income of affiliates included above Fixed charges Distributed income of equity affiliates 29 40 97 Interest capitalized Earnings, as adjusted $ Fixed Charges: Interest expense $ Interest capitalized 73 36 31 Dividends on preferred securities - 2 3 3 3 31 24 Portion of rental expense representative of interest factor Fixed Charges $ Ratio of Earnings to Fixed Charges * All periods presented exclude undistributed earnings on investments accounted for under the equity method as well as "Income From discountinued Operations, net of tax" in our Consolidated Statements of Income, which was from the sale of our interest in the directory advertising business in Illinois and northwest Indiana.
